FINANCIAL STATEMENTS The accompanying balance sheets of Marine Drive Technologies Inc., (development stage company), (the “Company”) at June 30, 2011 (with comparative figures as at September 30, 2010) and the statements of operations and cash flows for the nine months ended June 30, 2011 and 2010 and for the period from April 28, 2008 (date of inception) to June 30, 2011, have been prepared by the Company’s management in conformity with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the nine months ended June 30, 2011 are not necessarily indicative of the results that can be expected for the year ending September 30, 2011. 1 Marine Drive Technologies Inc (A Development Stage Company) Balance Sheets (Unaudited) June 30, 2011 September 30, 2010 Assets Total Assets $
